Citation Nr: 1017342	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  07-27 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a right scapholunate (wrist) fracture.


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States 
Marine Corps from January 2002 to January 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 decision by the Winston-
Salem, North Carolina, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA), which, in 
pertinent part granted service connection for a right wrist 
disability and assigned a 10 percent evaluation effective 
from January 3, 2006, the day following separation from 
service.

The Veteran had also initiated an appeal with regard to the 
initial evaluation assigned for gastroesophageal reflux 
disease (GERD), and he was provided a statement of the case 
(SOC) on that issue in August 2007.  However, he specifically 
limited his substantive appeal to the issue of evaluation of 
the wrist, and GERD is no longer on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Remand is required for compliance with VA's duties to notify 
and assist the Veteran in substantiating his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In October 2006 correspondence, the Veteran referred to in-
service treatment by Dr. DKB at UNC Chapel Hill.  He 
indicated that he had consulted with the private surgeon in 
September 2005, and that the records of such were relevant to 
the current evaluation of his right wrist.  He reported that 
he was asking the doctor to send the records to a VA doctor 
for review.  The Veteran provided contact information for Dr. 
DKB.  He again referred to these records in July 2007 
correspondence.

The Veteran's claims file does not reflect that records were 
ever received from Dr, DKB; no decision, statement of the 
case, or supplemental statement of the case lists them as 
considered evidence.  They are not included in the service 
treatment records obtained from the Marine Corps.  The RO, 
although notified of the existence of the records, made no 
attempt to obtain them on behalf of the Veteran, or to inform 
the Veteran that assistance in obtaining the records could be 
provided.

VA has an obligation to make reasonable efforts to obtain 
relevant records not in the custody of a Federal agency.  
38 C.F.R. § 3.159(c).  The Veteran has informed VA that these 
records are potentially relevant, as they describe his 
disability as he separated from service.  On remand, 
appropriate actions must be taken to obtain these records.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request a VA 
Form 21-4142, Authorization and Consent to 
Release Information to the Department of 
Veterans Affairs, for Dr. DKB at UNC 
Chapel Hill during September 2005.

Upon receipt of such release, take 
appropriate steps to request the treatment 
records and associate them with the claims 
file.

In the alternative, inform the Veteran 
that he may obtain and submit the records 
to VA himself.

2. Review the claims file to ensure that 
the foregoing requested development is 
completed, and arrange for any additional 
development indicated.  Then, readjudicate 
the claim on appeal.  If the benefit 
sought remains denied, issue an SSOC and 
provide the appellant and his 
representative an appropriate period of 
time to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


